          Case 1:19-cv-09996-AJN Document 67 Filed 11/25/20 Page 1 of 3

               Michael Faillace & Associates, P.C.
                                Employment and Litigation Attorneys
60 East 42 Street, Suite 4510
          nd
                                                                      Telephone: (212) 317-1200
New York, New York 10165                                               Facsimile: (212) 317-1620


                                                                       November 25, 2020
BY ECF
Judge Alison J. Nathan
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:      Calderon Lara et al v. Knollwood Road Delicatessen Inc. et al
                1:19-cv-09996

Your Honor:

        The undersigned respectfully submits this letter motion to request an extension of time by
fourteen days to complete service of process against defendants Knollwood Deli, Inc. and Moaeen
Tareb and a commensurate extension of time in which to file a Motion for Default Judgment.
Plaintiffs submit that there is good cause to extend the time to effectuate service of the Amended
Complaint. In the alternative, Plaintiffs respectfully request that the Court exercise discretion to
extend the time allotted for service of process.

       Fed. R. Civ. P. 4(m) states,

       “(m) Time Limit for Service. If a defendant is not served within 90 days after the complaint
       is filed, the court—on motion or on its own after notice to the plaintiff—must dismiss the
       action without prejudice against that defendant or order that service be made within a
       specified time. But if the plaintiff shows good cause for the failure, the court must extend
       the time for service for an appropriate period. This subdivision (m) does not apply to
       service in a foreign country under Rule 4(f), 4(h)(2), or 4(j)(1), or to service of a notice
       under Rule 71.1(d)(3)(A).” Id.

Plaintiffs bear the burden of proof in showing that it had good cause in not timely serving a
defendant, and good cause is measured against the plaintiffs’ reasonable efforts to effect service
and the prejudice to the defendant from the delay. See, e.g., Motel 6 Sec. Litig. v. Hugh Thrasher,
1995 U.S. Dist. LEXIS 9954, *5-6, No. 93 Civ. 2183, 1995 WL 431326, at *2 (S.D.N.Y. July 20,
1995) (citing cases).

        Although an extension of time is not mandatory in the absence of good cause, the Court
may in its discretion extend the time to complete service. See Advisory Committee Notes to Fed.
R. Civ. P. 4(m) (amended Rule 4(m) “authorizes the court to relieve a plaintiff of the consequences
of an application of this subdivision even if there is no good cause shown”); Petrucelli v. Bohringer
and Ratzinger, 46 F.3d 1298, 1305 (3d Cir. 1995); Rupert v. Metro-North Commuter R.R. Co.,
1996 U.S. Dist. LEXIS 11292, No. 95 Civ. 4283, 1996 WL 447745, at *2 (S.D.N.Y. Aug. 7, 1996)


                                                 1
          Case 1:19-cv-09996-AJN Document 67 Filed 11/25/20 Page 2 of 3




(citing cases); Henderson v. United States, 517 U.S. 654 (noting that Rule 4(m) “permits a district
court to enlarge the time for service ‘even if there is no good cause shown.’”) (quoting Rule 4(m)).

         “Some relevant factors to be considered in determining whether to grant discretionary
relief to a plaintiff for failure to timely serve a defendant include: "(1) whether the applicable
statute of limitations would bar the refiled action; (2) whether the defendant had actual notice of
the claims asserted in the complaint; (3) whether the defendant had attempted to conceal the defect
in service; and (4) whether the defendant would be prejudiced by the granting of plaintiff's request
for relief.” In re Comverse Tech., Inc. Sec. Litig., 543 F Supp 2d 134, 146 [EDNY 2008]; see also
Mares v. United States, 627 F. App'x 21, 23 [2d Cir. 2015] (whether there is a justifiable excuse
for the failure to serve); Taylor v City of NY, 2019 US Dist LEXIS 92521, at *5-6 [SDNY June
3, 2019].

       In this case, plaintiffs submit that good cause exists to permit an extension of time to serve
defendants. In the alternative, plaintiffs respectfully request that the Court exercise discretion to
permit the extension of time to serve.

        Service had not been effectuated on the Corporate Defendant Knollwood Deli, Inc. as
intended due to ambiguities made apparent by the process server. Upon further investigation, it
has come to our attention that the corporate defendants named in this action, Knollwood Road
Delicatessen, Inc. and Knollwood Deli, Inc., both doing business as “Knollwood Gourmet Deli,”
constitute a singular entity and indeed do not exist as separate corporations as prior understanding
dictated. Per the process server’s explanation, the aforementioned corporations operate out of the
same business address and thus a summons and compliant intended for Knollwood Deli, Inc. had
been mistakenly, although understandably, re-served on the Corporate Defendant Knollwood Road
Delicatessen, Inc., for which service had been previously executed on November 27, 2019. Service
had likewise not been effectuated on Defendant Moaeen Tareb due to a clerical error through
which the original complaint rather the Amended Complaint was delivered to his actual place of
business.

        Owing to these unforeseen events, the time in which to serve this case under F.R.C.P. 4(m)
was not substantial enough to rectify and adequately effectuate service. Plaintiffs exercised due
diligence in attempting to serve.

        Should Your Honor not feel that the aforementioned reasons constitute good cause for an
extension of time in which to serve, the undersigned respectfully submits that the above
discretionary factors weigh in favor of extending time to serve. A refiled action against Knollwood
Deli, Inc. and Moaeen Tareb would not be barred by the applicable statute of limitations. Service
effectuated within thirty days of this motion would be less than two months outside the 90 day
window allowed by Fed. R. Div. P. 4(m); as such, Defendants would not be prejudiced by such an
extension. Defendants in the instant case would further not be prejudiced as service of a demand
letter and draft complaint were served on them in December of 2020. Were this case to be
dismissed and refiled against these two defendants, the result would be substantially the same as
allowing service to be effectuated now.
         Case 1:19-cv-09996-AJN Document 67 Filed 11/25/20 Page 3 of 3




       Plaintiffs have not made any previous requests of this nature. No adversaries have
appeared in the action.

       We thank the Court for its time and attention to this matter.

                                                  Respectfully submitted,


                                                  By: /s/Michael Faillace
                                                      Michael Faillace, Esq.
